Sears, P. J. (dissenting).
I reach the conclusion that the will and codicil of the testatrix may be so construed as to effectuate in the main the testatrix’s intent, and that a complete intestacy has not resulted.
The provisions of the will and codicil are sufficiently stated in the prevailing opinion, so that it is not necessary to repeat them here. Construing the will and codicil together, as we must, I reach the conclusion that under article 9 of the will the residuary estate is to be held in trust and the income on one-quarter paid to the testatrix’s daughter Anna Mary for fife, on another quarter to her daughter Catharine Rose for life, on a third quarter to testatrix’s son George for life, and on a fourth quarter applied to the use of her son John Charles for life. These quarters of the residuary estate I call, for convenience, the primary shares. On the death of each of these beneficiaries leaving children, the primary share upon which the child dying received the income passes in fee to such child’s issue (Article 11 of the will). On the death of any of these beneficiaries without issue, by the 10th clause of the will read *83in connection with the codicil, the primary share upon which the child thus dying had been receiving the income is to continue to be held in trust and divided into as many shares as there remain then surviving children of the testatrix, including besides the four children already named, another child of the testatrix named William. For convenience I call the shares into which a primary share is thus divided secondary shares. The income on these secondary shares is to be paid respectively to such surviving children of the testatrix for their respective lives. It is apparent that as to each secondary share, the will has by these provisions suspended the absolute power of alienation for two fives, first, the life of the beneficiary as to the primary share from which the secondary share is derived, and second, the fife of the respective beneficiary as to such secondary share. On the death of each beneficiary in respect to a secondary share, there must then be a disposition of the principal of such secondary share in absolute ownership. (Vanderpoel v. Loew, 112 N. Y. 167.) I agree with my associates, as I understand the prevailing opinion, that the will, without the codicil, made such an absolute disposition of each secondary share upon the death of the beneficiary in respect to such secondary share. This disposition was to the beneficiary’s issue, if any, and in default of issue, to the next of kin of the testatrix. The will could, therefore, without the codicil have been supported as a valid instrument, except possibly in respect to the provision for the issue of William. The clause in respect to the issue of William contained in the 1st paragraph of the 10th article of the will need not now, however, be considered because it is revoked by the codicil.
Turning now to the codicil, there is a provision for a further trust for the fife of John Charles of any part of the residuary estate which, under the terms of the will, might otherwise be distributed to him in absolute ownership. As to any part of a secondary share which would by the terms of the will pass to John Charles, this provision is clearly invalid as suspending the absolute power of disposition for more than two fives.
The question then arises whether the invalid part of the testamentary distribution, that is, the trust for the benefit of John Charles in those parts of the residuary estate which would otherwise have come to him in absolute ownership upon the distribution of secondary shares can be cut out and declared invalid and the remainder of the will supported. In my opinion this can be done. The question always is whether the invalid portion of such a distribution is so subordinate in importance and so separable in function that it may be cut off without interfering with the main purpose of the testator. (Matter of Trevor, 239 N. Y. 6; Matter of *84Colegrove, 221 id. 455; Matter of Gallien, 247 id. 195; Matter of Horner, 237 id. 489.) Cutting off the provisions for John Charles in the distribution of secondary shares defeats one intention of the testatrix, namely, an intention to prevent John Charles from receiving in absolute ownership any part of the residuary estate. That intention is unquestionably impossible of accomplishment under the terms of this will and codicil. The invalidity of this provision so permeates the distribution of secondary shares, as to which the beneficiary dies without issue, that an intestacy must be held to result in that event as to such secondary shares. Admitting the invalidity of the disposition of any such secondary share, the general intention of the testatrix to hold her estate in trust for her children so far as the primary shares are concerned and so far as secondary shares are concerned, still remains. This, I believe, was the principal purpose of the testatrix. No invalidity permeates these provisions. I reach the conclusion, therefore, that the will and codicil are valid, except only as to the distribution of those secondary shares, the beneficiary in respect to which dies without issue. As to such secondary shares, there is an intestacy.
The decree construing the will should be modified in accordance with this opinion, and as modified affirmed. The decree in respect to the accounting should be reversed and the matter remitted to the Surrogate’s Court to make such provision as will be necessary to carry out the terms of the will as construed and to pass upon the objections of the appellant.